


Exhibit 10.54

 

LIMITED GUARANTY AGREEMENT

 

THIS LIMITED GUARANTY AGREEMENT (as amended, modified, waived, supplemented,
extended, restated or replaced from time to time, this “Guaranty”), is made as
of the 6th day of November, 2007, by NORTHSTAR REALTY FINANCE CORP., a Maryland
corporation (together with its successors and permitted assigns, “Northstar
Corp”), as a guarantor, NORTHSTAR REALTY FINANCE L.P., a Delaware limited
partnership (together with its successors and permitted assigns, “Northstar LP”,
as a guarantor, and, together with NorthStar Corp, the “Guarantor”), for the
benefit of the several banks and other financial institutions as are, or may
from time to time become parties to the Credit Agreement (as defined below)
(each, together with its successors and assigns, a “Lender” and, collectively,
the “Lenders”), and WACHOVIA BANK, NATIONAL ASSOCIATION, a national banking
association, as administrative agent for the Lenders hereunder (in such
capacity, the “Administrative Agent”). Capitalized terms used but not defined
herein shall have the meanings given to such terms in the Credit Agreement
(defined below).

 

RECITALS:

 

WHEREAS, pursuant to that certain Credit Agreement, dated as of November 6, 2007
(as amended, modified, restated, replaced, waived, substituted, supplemented or
extended from time to time, the “Credit Agreement”), by and among NRFC WA
Holdings, LLC, a Delaware limited liability company (together with its
successors and permitted assigns, “Holdings”), as a borrower, NRFC WA Holdings
II, LLC, a Delaware limited liability company (together with its successors and
permitted assigns, “Holdings II”), as a borrower, NRFC WA Holdings VII, LLC, a
Delaware limited liability company (together with its successors and permitted
assigns, “Holdings VII”), as a borrower, NRFC WA HOLDINGS X, LLC, a Delaware
limited liability company (together with it successors and assigns, “Holdings
X”), as a borrower, NRFC WA Holdings XII, LLC, a Delaware limited liability
company, as a guarantor (together with it successors and assigns, “Holdings
XII”, and, together with Holdings, Holdings II, Holdings VII, Holdings X and any
other Person that becomes a borrower under this Agreement and the Credit
Documents, each individually and collectively referred to herein as a “Borrower”
and collectively referred to herein as the “Borrowers”), the Guarantor, as the
guarantors, the Lenders and the Administrative Agent, the Borrowers and the
Lenders have agreed that the Lenders may make certain loans to the Borrowers
subject to the terms and conditions of the Credit Agreement; and

 

WHEREAS, the Borrowers are indirect wholly-owned Subsidiaries of the Guarantor;

 

WHEREAS, the Guarantor will benefit directly or indirectly from the transactions
contemplated under the Credit Agreement; and

 

WHEREAS, the Administrative Agent and the Lenders are unwilling to enter into
the Credit Agreement or the transactions contemplated thereby without the
benefit of this Guaranty.

 

NOW, THEREFORE, based upon the foregoing Recitals and other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
Guarantor, intending to be legally bound, hereby agrees as follows:

 

--------------------------------------------------------------------------------


 

1.             Limited Guaranty of Payment and Performance.

 

The Guarantor hereby absolutely, primarily, unconditionally and irrevocably
guarantees, as primary obligor and as guarantor of payment and performance and
not merely as surety or guarantor of collection, to the Administrative Agent and
the Lenders subject to the terms of this Section 1 (i) the payment, when due, by
maturity, acceleration or otherwise, of the Guarantee Indebtedness, and (ii) the
full and timely performance of, and compliance with, each and every duty,
agreement, undertaking, indemnity and obligation of the Borrowers under the
Credit Documents strictly in accordance with the terms thereof (collectively,
the “Guarantor Obligations” and, together with the Guarantee Indebtedness, the
“Guarantee Liabilities”), in each case, however created, arising or evidenced,
whether direct or indirect, primary or secondary, absolute or contingent, joint
or several and whether now or hereafter existing or due or to become due;
provided, however, notwithstanding anything to the contrary contained herein,
the Guarantor shall not be liable for any Guarantee Liabilities in excess of
$200,000,000. For the purposes hereof, the term “Guarantee Indebtedness” means
any and all Indebtedness of the Borrowers under the Credit Documents to the
Administrative Agent and the Lenders under the Credit Documents in connection
with the Credit Documents and all other Obligations outstanding, howsoever
evidenced, whether existing now or arising hereafter, as such Guarantee
Liabilities may be amended, modified, extended, renewed or replaced from time to
time. Notwithstanding any provision to the contrary contained herein or in any
of the other Credit Documents, the obligations of the Guarantor (if more than
one) hereunder shall be limited to an aggregate amount equal to the largest
amount that would not render its obligations hereunder subject to avoidance
under Section 548 of the Bankruptcy Code or any comparable provisions of any
Requirement of Law of any state.

 

2.             Release of Collateral, Parties Liable, etc.

 

The Guarantor agrees that (a) any or all of the Collateral, the Pledged
Collateral and other collateral, security and Property now or hereafter held for
the Guaranty or the Guarantee Liabilities may be exchanged, released,
terminated, modified, sold, assigned, participated, pledged, compromised,
surrendered or otherwise transferred or disposed of from time to time;
(b) except as expressly set forth in the Credit Documents, the Administrative
Agent and the Lenders shall have no obligation to protect, perfect, secure or
insure any Collateral, the Pledged Collateral or any collateral, security,
Property, Liens, interests or encumbrances now or hereafter held for the
Guaranty or the Guarantee Liabilities or the Properties subject thereto; (c) the
time, place, manner or terms of payment of the Guarantee Liabilities may be
changed or extended, in whole or in part, to a time certain or otherwise, and
may be renewed or accelerated, in whole or in part; (d) the Borrowers, the
Pledgor, the other Credit Parties and other Persons may be granted indulgences
generally; (e) any of the provisions of the Credit Agreement and the other
Credit Documents and the Guarantee Liabilities may be modified, amended, waived,
supplemented, replaced or restated from time to time; (f) any party liable for
the payment of the Guarantee Liabilities, including, without limitation, other
guarantors, may be granted indulgences or released; and (g) any deposit balance
for the credit of the Borrowers or any other party liable for the payment of the
Guarantee Liabilities, including, without limitation, other guarantors, or
liable upon any security therefor, may be released, in whole or in part, at,
before and/or after the stated, extended or accelerated maturity of the
Guarantee Liabilities, all of the foregoing in clauses (a) through (g) without
notice to or further assent by the Guarantor, who shall remain bound thereon,
notwithstanding any such exchange, compromise, surrender, extension, renewal,
acceleration, modification, indulgence, release or other act.

 

3.             Waiver of Rights.

 

The Guarantor expressly waives:  (a) notice of acceptance of this Guaranty by
the Administrative Agent or the Lenders and of all extensions of credit, loans
or advances to or purchases from the Borrowers by the Administrative Agent or
the Lenders; (b) presentment and demand for payment of any of the

 

2

--------------------------------------------------------------------------------


 

Guarantee Liabilities; (c) protest and notice of dishonor or of default to the
Guarantor or to any other party with respect to the Guarantee Liabilities or
with respect to any collateral, security or Property therefor; (d) notice of the
Administrative Agent or the Lenders obtaining, amending, substituting for,
releasing, waiving, modifying, extending, replacing or restating all or any
portion of the Guarantee Liabilities, the Credit Agreement, any other Credit
Document, other guarantees or any Lien now or hereafter securing the Guarantee
Liabilities or the Guaranty, or the Administrative Agent or the Lenders
subordinating, compromising, discharging, terminating or releasing such Liens;
(e) notice of the execution and delivery by the Borrowers, the Administrative
Agent, the Lenders or any other Person of any other loan, purchase, credit or
security agreement or document or of the Borrowers’ or such other Person’s
execution and delivery of any promissory notes or other documents arising under
or in connection with the Credit Documents or in connection with any purchase of
the Borrowers’ or such other Person’s Property or assets; (f) notice of the
occurrence of any breach by the Borrowers, the Pledgor, any other Credit Party
or any other Person or of any Event of Default; (g) notice of the Administrative
Agent’s or the Lenders’ transfer, disposition, assignment, sale, pledge or
participation of the Guarantee Liabilities, the Collateral, the Pledged
Collateral, the Credit Documents, the Mortgage Loan Documents, or any
collateral, security or Property for the Guaranty or the Guarantee Liabilities
or any portion of the foregoing; (h) notice of the sale or foreclosure (or
posting or advertising for sale or foreclosure) of all or any portion of any
Collateral, the Pledged Collateral or any collateral, security or Property for
the Guaranty or the Guarantee Liabilities; (i) notice of the protest, proof of
non–payment or default by the Borrowers or any other Person; (j) any other
action at any time taken or omitted by the Administrative Agent or the Lenders,
and, generally, all demands and notices of every kind in connection with this
Guaranty, the Credit Documents, the Guarantee Liabilities, the Collateral, the
Pledged Collateral, any collateral, security or Property for the Guaranty or the
Guarantee Liabilities, the Mortgage Loan Documents, any documents or agreements
evidencing, securing or relating to any of the Guaranty or the Guarantee
Liabilities and the obligations hereby guaranteed; (k) all other notices to
which the Guarantor might otherwise be entitled; (l) demand for payment under
this Guaranty; and (m) any right to assert against the Administrative Agent or
the Lenders, as a defense, counterclaim, set–off or cross–claim, any defense
(legal or equitable), set–off, counterclaim or claim of any kind or nature
whatsoever that the Guarantor may now or hereafter have against the
Administrative Agent or the Lenders (other than payment in full of the Guarantee
Liabilities), the Borrowers or any other Person, but such waiver shall not
prevent the Guarantor from asserting against the Administrative Agent or the
Lenders in a separate action, any claim, action, cause of action or demand that
the Guarantor might have, whether or not arising out of this Guaranty. It shall
not be necessary for the Administrative Agent or the Lenders (and the Guarantor
hereby waives any rights which the Guarantor may have to require the
Administrative Agent or the Lenders), in order to enforce the obligations of the
Guarantor hereunder, to (i) institute suit, enforce its rights or exhaust its
remedies against the Borrowers, the Pledgor, any other Credit Party, others
liable on the Guarantee Liabilities, the Obligors or any other Person,
(ii) enforce the Administrative Agent’s or the Lenders’ rights or exhaust its
remedies under or with respect to the Mortgage Loan Documents and the collateral
and Property secured thereby, the Collateral, the Pledged Collateral or any
collateral, security or Property which shall ever have been given to secure the
Guaranty or the Guarantee Liabilities, (iii) enforce the Administrative Agent’s
or the Lenders’ rights against any other guarantors of the Guarantee
Liabilities, (iv) join the Borrowers, others liable on the Guarantee Liabilities
or any other Person in any action seeking to enforce this Guaranty, (v) mitigate
damages or take any other action to reduce, collect or enforce the Guarantee
Liabilities, or (vii) resort to any other means of obtaining payment of the
Guarantee Liabilities.

 

4.             Validity of Guaranty.

 

The validity of this Guaranty, the obligations of the Guarantor hereunder and
the Administrative Agent’s and the Lenders’ rights and remedies for the
enforcement of the foregoing shall in no way be terminated, abated, reduced,
released, modified, changed, discharged, diminished, affected, limited or
impaired in any manner whatsoever by the happening from time to time of any
event or condition of any

 

3

--------------------------------------------------------------------------------


 

kind whatsoever, including, without limitation, any of the following (and the
Guarantor hereby waives any common law, equitable, statutory, constitutional,
regulatory or other rights (including rights to notice) which the Guarantor
might have as a result of or in connection with any of the following):  (a) the
assertion or non–assertion by the Administrative Agent or the Lenders of any of
the rights or remedies available to the Administrative Agent or the Lenders
pursuant to the provisions of the Credit Documents, the Mortgage Loan Documents
or pursuant to any Requirement of Law; (b) the waiver by the Administrative
Agent or the Lenders of, or the failure of the Administrative Agent or the
Lenders to enforce, or the lack of diligence by the Administrative Agent or the
Lenders in connection with, the enforcement of any of its rights or remedies
under the Credit Documents, the Mortgage Loan Documents, the Collateral, the
Pledged Collateral or any collateral, security or Property for the Guaranty or
the Guarantee Liabilities; (c) the granting by the Administrative Agent or the
Lenders of (or failure by the Administrative Agent or the Lenders to grant) any
indulgence, forbearance, adjustment, compromise, consent, approval, waiver or
extension of time; (d) the exercise by the Administrative Agent or the Lenders
of or failure to exercise any so–called self–help remedies; (e) any act,
omission or condition that might in any manner or to any extent vary, alter,
increase, extend or continue the risk to the Guarantor or might otherwise
operate as a discharge or release of the Guarantor under Requirements of Law;
(f) any full or partial release or discharge of or accord and satisfaction with
respect to liability for the Guarantee Liabilities, or any part thereof, of the
Borrowers, the Guarantor, the Pledgor, any other Credit Party, any co–guarantors
or any other Person now or hereafter liable, whether directly or indirectly,
jointly, severally, or jointly and severally, to pay, perform, guarantee or
assure the payment of the Guarantee Liabilities, or any part thereof; (g) the
impairment, modification, change, release, discharge or limitation of the
liability of the Borrowers, the Guarantor, the Pledgor, any other Credit Party,
any Obligor or any Person liable for or obligated on the Guarantee Liabilities,
or any of their estates in bankruptcy, resulting from or pursuant to the
bankruptcy or insolvency of any of the foregoing or the application of the
Insolvency Laws or of or any decision of any court of the United States or any
state thereof; (h) any present or future Requirements of Law or order of any
Governmental Authority (de jure or de facto) purporting to reduce, amend or
otherwise affect the Guarantee Liabilities or to vary any terms of payment,
satisfaction or discharge thereof; (i) the waiver, compromise, settlement,
release, extension, amendment, change, modification, substitution, replacement,
reduction, increase, alteration, rearrangement, renewal or termination of the
terms of the Guarantee Liabilities, the Credit Documents, the Collateral, the
Pledged Collateral, any collateral, security or Property for the Guaranty or the
Guarantee Liabilities, the Mortgage Loan Documents, any or all of the
obligations, covenants or agreements of the Borrowers, the Pledgor, the other
Credit Parties, the Obligors or any other Person under the Credit Documents or
Mortgage Loan Documents (except by satisfaction in full of all Guarantee
Liabilities) or of the Guarantor under this Guaranty and/or any failure of the
Administrative Agent or the Lenders to notify the Guarantor of any of the
foregoing; (j) the extension of the time for satisfaction, discharge or payment
of the Guarantee Liabilities or any part thereof owing or payable by the
Borrowers or any other Person under the Credit Documents or of the time for
performance of any other obligations, covenants or agreements under or arising
out of this Guaranty or the extension or renewal of any thereof; (k) any
existing or future offset, claim or defense (other than payment in full of the
Guarantee Liabilities) of the Borrowers or any other Person against the
Administrative Agent or the Lenders or against payment of the Guarantee
Liabilities, whether such offset, claim or defense arises in connection with the
Guarantee Liabilities (or the transactions creating same) or otherwise; (l) the
taking or acceptance or the existence of any other guaranty of or collateral,
security or Property for the Guarantee Liabilities in favor of the
Administrative Agent, the Lenders or any other Person specified in the Credit
Documents or the enforcement or attempted enforcement of such other guaranty,
collateral, security or Property; (m) any sale, lease, sublease or transfer of
or Lien on all or a portion of the assets or Property of the Borrowers, the
Pledgor, the Guarantor or any other Credit Party, or any changes in the
shareholders, partners or members of the Borrowers, the Pledgor, the Guarantor
or any other Credit Party, or any reorganization, consolidation or merger of the
Borrowers, the Pledgor, the Guarantor or any other Credit Party; (n) the
invalidity, illegality or unenforceability of all or any part of the Guarantee
Liabilities, the Credit Documents, the Collateral, the

 

4

--------------------------------------------------------------------------------


 

Pledged Collateral, any collateral, security or Property for the Guaranty or the
Guarantee Liabilities, the Mortgage Loan Documents or any document or agreement
executed in connection with the foregoing, for any reason whatsoever, including,
without limitation, the fact that (1) the Guarantee Liabilities, or any part
thereof, exceeds the amount permitted by Requirements of Law or violates usury
laws, (2) the act of creating the Guarantee Liabilities, the Mortgage Assets,
the Collateral, the Pledged Collateral, any collateral, security or Property for
the Guaranty or the Guarantee Liabilities or any part of the foregoing is ultra
vires, (3) the officers or representatives executing the Mortgage Loan Documents
or Credit Documents or otherwise creating the Guarantee Liabilities, the
Mortgage Assets, the Collateral, the Pledged Collateral or any collateral,
security or Property for the Guaranty or the Guarantee Liabilities acted in
excess of their authority, (4) the Borrowers, the Pledgor, any other Credit
Party, any Obligor or any other Person has valid defenses, claims or offsets
(whether at law, in equity or by agreement) which render the Guarantee
Liabilities wholly or partially uncollectible, (5) the creation, performance or
repayment of the Guarantee Liabilities, the Mortgage Assets, the Collateral, the
Pledged Collateral or any collateral, security or Property for the Guaranty or
the Guarantee Liabilities (or the execution, delivery and performance of any
Credit Document, Mortgage Loan Document or document or instrument representing
part of the Guarantee Liabilities, the Mortgage Assets, the Collateral, the
Pledged Collateral, any collateral, security or Property for the Guaranty or the
Guarantee Liabilities or executed in connection with the Guarantee Liabilities,
the Mortgage Assets, the Collateral, the Pledged Collateral or any collateral,
security or Property for the Guaranty or the Guarantee Liabilities, or given to
secure the repayment of the Guarantee Liabilities, the Mortgage Assets or the
other Collateral) is illegal, uncollectible or unenforceable, or (6) any
Mortgage Loan Document, any Credit Document or any other document, agreement or
instrument has been forged or otherwise is irregular or not genuine or
authentic; (o) any release, termination, sale, pledge, participation, transfer,
surrender, exchange, subordination, deterioration, waste, loss or impairment
(including, without limitation, negligent, willful, unreasonable or
unjustifiable impairment) of the Collateral, the Pledged Collateral or any
collateral, security or Property at any time existing in connection with, or
assuring or securing payment of, all or any part of the Guaranty or the
Guarantee Liabilities; (q) the failure of the Administrative Agent, the Lenders
or any other Person to exercise diligence or reasonable care in the
preservation, protection, enforcement, sale or other handling or treatment of
all or any part of the Collateral, the Pledged Collateral or any other
collateral, security or Property for the Guaranty or the Guarantee Liabilities,
including, but not limited to, any neglect, delay, omission, failure or refusal
of the Administrative Agent or the Lenders (1) to take or prosecute any action
for the collection of any of the Guarantee Liabilities, the Pledged Collateral,
any Collateral or any collateral, security or Property for the Guaranty or the
Guarantee Liabilities, (2) to foreclose, or initiate any action to foreclose,
or, once commenced, prosecute to completion any action to foreclose, upon any
Collateral, the Pledged Collateral or any security, collateral or Property for
the Guaranty or Guarantee Liabilities, or (3) to take or prosecute any action in
connection with any instrument or agreement evidencing or securing all or any
part of the Guarantee Liabilities; (r) the fact that the Collateral, the Pledged
Collateral or any collateral, security, Property or Lien contemplated or
intended to be given, created or granted as security for the repayment of the
Guaranty or the Guarantee Liabilities, or any part thereof, shall not be
properly perfected or created, or shall prove to be unenforceable or subordinate
to any other Lien; (s) any payment by the Borrowers or any other Person to the
Administrative Agent or the Lenders is held to constitute a preference under
Insolvency Laws, or for any reason the Administrative Agent or the Lenders are
required to refund such payment or pay such amount to any such Borrower or other
Person; or (t) any event or action that would, in the absence of this Section 4,
result in the full or partial release, discharge or relief of the Guarantor from
the performance or observance of any obligation, covenant or agreement contained
in this Guaranty or any other agreement, whether or not such event or action
increases the likelihood that the Guarantor will be required to pay the
Guarantee Liabilities pursuant to the terms hereof or thereof and whether or not
such event or action prejudices the Guarantor, it being the unambiguous and
unequivocal intention of the Guarantor that the Guarantor shall be obligated to
pay the Guarantee Liabilities when due, notwithstanding any occurrence,
circumstance, event, action or omission whatsoever, whether contemplated or
uncontemplated, and whether or not otherwise or

 

5

--------------------------------------------------------------------------------


 

particularly or expressly described herein, which obligation shall be deemed
satisfied only upon the full and final indefeasible payment and satisfaction of
the Guarantee Liabilities.

 

5.             Primary Liability of the Guarantor.

 

Without limiting the foregoing provisions, the Guarantor agrees that this
Guaranty may be enforced by the Administrative Agent and the Lenders without the
necessity at any time of resorting to or exhausting any other security or
collateral and without the necessity at any time of having recourse to any of
the Credit Documents, the Collateral, the Pledged Collateral or any collateral,
security or Property now or hereafter securing the Guaranty or the Guarantee
Liabilities or otherwise, and the Guarantor hereby waives the right to require
the Administrative Agent or the Lenders to proceed against the Borrowers, the
Pledgor, any other Credit Party, any Obligor or any other Person (including a
co–guarantor) or to require the Administrative Agent or the Lenders to pursue
any other remedy or enforce any other right. The Guarantor further agrees that
the Guarantor shall have no right of subrogation, reimbursement or indemnity
whatsoever against any Person, or any right of recourse to the Collateral, the
Pledged Collateral or any collateral, security or Property for the Guaranty or
the Guarantee Liabilities, so long as any such Guarantee Liabilities remain
outstanding. The Guarantor further agrees that nothing contained herein shall
prevent the Administrative Agent or the Lenders from suing on the Credit
Agreement or any of the other Credit Documents or foreclosing its security
interest in or Lien on any Collateral, the Pledged Collateral or any collateral,
security or Property now or hereafter securing the Guaranty or the Guarantee
Liabilities or from exercising any other rights available to it under the Credit
Agreement or any of the other Credit Documents or any other instrument of
security if none of the Borrowers, the Pledgor, the Guarantor or any other
Credit Party timely perform the obligations of the Borrowers, the Pledgor, all
other Credit Parties or other Persons thereunder, and the exercise of any of the
aforesaid rights and the completion of any foreclosure proceedings shall not
constitute a discharge of the Guarantor’s obligations hereunder; it being the
purpose and intent of the Guarantor that the Guarantor’s obligations hereunder
shall be absolute, independent and unconditional under any and all
circumstances. The Guarantor recognizes, acknowledges and agrees that the
Guarantor may be required to pay the Guarantee Liabilities in full (subject to
the limit set forth in Section 1) without assistance or support of any other
party, and the Guarantor has not been induced to enter into this Guaranty on the
basis of a contemplation, belief, understanding or agreement that other parties
will be liable to pay or perform the Guarantee Liabilities, or that the
Administrative Agent or the Lenders will look to other parties to pay or perform
the Guarantee Liabilities. The Guarantor recognizes, acknowledges and agrees
that it is not entering into this Guaranty in reliance on, or in contemplation
of the benefits of, the validity, enforceability, collectibility or value of the
Collateral, the Pledged Collateral or any of the collateral, security or
Property for the Guaranty or the Guarantee Liabilities.

 

6.             Attorneys’ Fees and Costs of Collection.

 

If at any time or times hereafter the Administrative Agent or the Lenders employ
counsel to pursue collection, to preserve or enforce its rights under this
Guaranty, or to intervene, to sue for enforcement of the terms of this Guaranty
or to file a petition, complaint, answer, motion or other pleading in any suit
or proceeding relating to this Guaranty, then, in such event, all of the
reasonable attorneys’ fees, costs and expenses relating thereto and all other
amounts (if any) owed by the Guarantor under this Guaranty (other than the
Guarantee Liabilities) shall be an additional liability of the Guarantor to the
Administrative Agent and the Lenders (over and above any limitation set forth in
Section 1, if any), payable on demand. The obligations contained in this
Section 6 shall survive the termination of this Guaranty.

 

7.             Security Interests and Setoff.

 

The Guarantor agrees that in the event the Guarantor fails to pay its
obligations hereunder when due and payable under this Guaranty, the
Administrative Agent and the Lenders shall be entitled to (a) any and

 

6

--------------------------------------------------------------------------------


 

all remedies available to it under Requirements of Law including, without
limitation, all rights of setoff and (b) the benefit of all Liens heretofore,
now and at any time or times hereafter granted by such Guarantor to the
Administrative Agent and the Lenders, if any, to secure such Guarantor’s
obligations hereunder.

 

8.             Term of Guaranty.

 

This Guaranty shall continue in full force and effect until the Guarantee
Liabilities are fully and indefeasibly paid, performed and discharged and the
Credit Documents are terminated. This Guaranty covers the Guarantee Liabilities
whether presently outstanding or arising subsequent to the date hereof,
including all amounts advanced by the Administrative Agent or the Lenders in
stages or installments. Notwithstanding the foregoing, this Guaranty shall
continue to be effective, or be reinstated, as the case may be, and any payment
of the Guarantee Liabilities hereunder shall be reinstated, if at any time
payment, or any part thereof, of any of the Guarantee Liabilities is rescinded
or must otherwise be restored or returned by the Administrative Agent or the
Lenders as a preference, fraudulent conveyance or otherwise upon or in
connection with an Insolvency Event or Insolvency Proceeding with respect to the
Borrowers or any other Person obligated on or for the Guarantee Liabilities, or
upon or as a result of the appointment of a receiver, intervenor or conservator
of, or trustee or similar officer for, the Borrowers or such other Person or any
substantial part of such Borrowers’ or such other Person’s Property or assets,
or otherwise, all as though such payments had not been made; provided that in
the event payment of all or any part of the Guarantee Liabilities is rescinded
or must be restored or returned, all reasonable costs and expenses (including,
without limitation, any reasonable legal fees and disbursements) incurred by the
Administrative Agent or the Lenders in defending and enforcing such
reinstatement shall be deemed to be included as a part of the Guarantee
Liabilities.

 

9.             Representations, Warranties and Covenants.

 

(a)           The Guarantor represents and warrants to, and covenants with, the
Administrative Agent and the Lenders, as of the date of this Guaranty, and shall
be deemed to restate as of each Borrowing Date, that:

 

(i)            It is duly organized, validly existing and in good standing as a
corporation, limited partnership or limited liability company under the laws of
the jurisdiction of its organization or formation, and is duly qualified to do
business and is in good standing in all jurisdictions in which the character of
its Property or assets, the nature of its business or the performance of its
obligations under any agreement to which it is a party or is bound makes such
qualification necessary.

 

(ii)           Its execution and delivery of, performance under and compliance
with this Guaranty will not violate its Authority Documents or constitute a
default (or an event that, with notice or lapse of time, or both, would
constitute a default) under, or result in a material breach of, any material
Contractual Obligation, Indebtedness or Guarantee Obligation to which it is a
party or by which it is bound.

 

(iii)          It has the full power and authority to enter into and consummate
all transactions contemplated by this Guaranty, has duly authorized the
execution, delivery and performance of this Guaranty, and has duly executed and
delivered this Guaranty.

 

(iv)          This Guaranty constitutes a valid, legal and binding obligation of
such Guarantor, enforceable against it in accordance with the terms hereof,
subject to (A) Insolvency Laws affecting the enforcement of creditors’ rights
generally, and (B) general principles of equity, regardless of whether such
enforcement is considered in a proceeding in equity or at law.

 

7

--------------------------------------------------------------------------------


 

(v)           It is not in violation of, and its execution and delivery of,
performance under and compliance with this Guaranty shall not constitute a
violation of, its Authority Documents, any Requirement of Law, any order or
decree of any court or arbiter, or any order, regulation or demand of any
Governmental Authority.

 

(vi)          No consent, approval, authorization or order of any Governmental
Authority is required for the consummation by it of the transactions
contemplated herein, except for those consents, approvals, authorizations or
orders that previously have been obtained.

 

(vii)         No litigation is pending or, to the best of the Guarantor’s
knowledge, threatened against it that, if determined adversely to it, would
prohibit the Guarantor from entering into or performing this Guaranty or that,
in the Guarantor’s good faith and reasonable judgment, is likely to materially
and adversely affect either the ability of it to perform its obligations under
this Guaranty or the financial condition of it.

 

(viii)        Neither the Guarantor, the Borrowers, the Pledgor or any other
Credit Party has ever been convicted of a crime or is the subject of any
currently pending or threatened criminal proceeding.

 

(ix)           The Guarantor is not the subject of any Insolvency Proceeding.

 

(x)            The Guarantor is an Affiliate of each Borrower, is the owner of a
direct or indirect interest in each Borrower, and has received or will receive
direct or indirect benefit from and adequate consideration for the making of
this Guaranty with respect to the Guarantee Liabilities.

 

(xi)           The recitals to this Guaranty are true and correct.

 

(xii)          The Guarantor has received valuable consideration, fair value,
fair consideration or reasonable equivalent value for the Guarantee Liabilities,
and the Guarantee Liabilities (A) will not render the Guarantor not Solvent,
(B) will not leave the Guarantor with an unreasonably small amount of capital to
conduct its business, and (C) will not cause the Guarantor to have incurred
debts (or to have intended to have incurred debts) beyond its ability to pay
such debts as they mature, in each case as of the date hereof.

 

(b)           The Guarantor further represents and warrants to the
Administrative Agent and the Lenders that it is familiar with and has
independent knowledge of, and has reviewed the books and records regarding, the
Borrowers’ financial condition and affairs and the value of the Collateral and
represents and agrees that it will keep so informed while this Guaranty is in
force; provided, however, the Guarantor acknowledges and agrees that it is not
relying on such financial condition or collateral as an inducement to enter into
this Guaranty. The Guarantor agrees that the Administrative Agent and the
Lenders shall have no obligation to investigate the financial condition or
affairs of the Borrowers for the benefit of the Guarantor or to advise the
Guarantor of any matter relating to or arising under the Credit Agreement or any
of the other Credit Documents or any fact respecting, or any change in, the
financial condition or affairs of the Borrowers that might come to the knowledge
of the Administrative Agent or the Lenders at any time, whether or not the
Administrative Agent or the Lenders know or believe or has reason to know or
believe that any such fact or change is unknown to the Guarantor or might (or
does) materially increase the risk of the Guarantor as guarantor or might (or
would) affect the willingness of the Guarantor to continue as guarantor with
respect to the Guarantee Liabilities.

 

8

--------------------------------------------------------------------------------


 

(c)           The Guarantor further represents and warrants to the
Administrative Agent and the Lenders that the financial statements (if any) and
other financial information (if any) of the Guarantor delivered to the
Administrative Agent prior to the Closing Date are true and correct and fairly
represent in all material respects the financial condition of the Guarantor on
the date of the delivery of such information and that there has been no Material
Adverse Effect since such date.

 

(d)           The Guarantor hereby agrees that (i) it shall deliver to the
Administrative Agent all financial statements, certifications and other
information and documents required under the Credit Agreement and any other
Credit Document and such other financial information as the Administrative Agent
may from time to time reasonably require and that such financial statements and
other information shall be true and correct and fairly represent in all material
respects the financial condition of such Guarantor and its Subsidiaries on the
date of delivery; (ii) it will not sell, assign, transfer or otherwise convey,
in a single transaction or in a series of transactions, any material asset or
portion of a material asset which would (A) result in a Material Adverse Effect
or (B) violate the Credit Documents; (iii) it shall cause the Borrowers to
comply with each and every agreement, obligation, duty and covenant under the
Credit Documents and, to the extent the Borrowers do not fulfill their
agreements, obligations, duties and covenants under the Credit Documents, the
Guarantor shall fulfill the same and (iv) it shall perform each and every
agreement, obligation, duty and covenant that it has agreed to perform under any
Credit Document.

 

(e)           The representations, warranties and covenants of the Guarantor set
forth in this Section 9 shall survive the execution and delivery of this
Guaranty and shall inure to the benefit of the Persons for whose benefit they
were made for so long as this Guaranty is in effect. Upon discovery by any party
hereto of a breach of any such representations, warranties and covenants, the
party discovering such breach shall give prompt written notice thereof to the
other.

 

10.          Additional Liability of Guarantor.

 

If the Guarantor is or becomes liable for any Indebtedness owing by the
Borrowers to the Administrative Agent or the Lenders by endorsement or otherwise
than under this Guaranty, such liability shall not be in any manner impaired or
reduced hereby but shall have all and the same force and effect it would have
had if this Guaranty had not existed and such Guarantor’s liability hereunder
shall not be in any manner impaired or reduced thereby.

 

11.          Cumulative Rights.

 

All rights of the Administrative Agent and the Lenders hereunder or otherwise
arising under the Credit Documents or any documents executed in connection with
or as security for the Guarantee Liabilities or under Requirements of Law are
separate and cumulative and may be pursued separately, successively or
concurrently, or not pursued, without affecting, limiting or impairing any other
right of the Administrative Agent and the Lenders and without limiting,
affecting or impairing the liability of the Guarantor.

 

12.          Usury.

 

Notwithstanding any other provision contained herein to the contrary, no
provision of this Guaranty shall require or permit the collection from the
Guarantor of interest in excess of the maximum rate or amount that the Guarantor
may be required or permitted to pay pursuant to any Requirement of Law. In the
event any such interest is collected, it shall be applied in reduction of the
Guarantor’s obligations hereunder, and the remainder of such excess collected
shall be returned to the Guarantor once such obligations have been fully
satisfied.

 

9

--------------------------------------------------------------------------------


 

13.          Assignments.

 

(a)           Assignments by the Administrative Agent or the Lenders. This
Guaranty is intended for and shall inure to the benefit of the Administrative
Agent, the Lenders and each and every Person who shall from time to time be or
become the owner or holder of any of the Guarantee Liabilities, and each and
every reference herein to the Administrative Agent and the Lenders shall include
and refer to each and every successor, assignee, pledgee and participant of the
Administrative Agent and the Lenders and the successors, assignees and
participants of the foregoing at any time holding or owning any part of or
interest in any part of the Guarantee Liabilities. This Guaranty shall be
transferable and negotiable by the Administrative Agent and the Lenders with the
same force and effect, and to the same extent, that the Guarantee Liabilities
are transferable and negotiable, it being understood and stipulated that, upon
assignment or any such transfer by the Administrative Agent or the Lenders of
any of the Guarantee Liabilities, the legal holder or owner of said Guarantee
Liabilities (or a part thereof or interest therein thus transferred or assigned)
shall (except as otherwise stipulated by the Administrative Agent or the Lenders
in its assignment) have and may exercise all of the rights granted to the
Administrative Agent and the Lenders under this Guaranty to the extent of that
part of or interest in the Guarantee Liabilities thus assigned or so transferred
to said Person. The Guarantor expressly waives notice of any such transfer or
assignment of the Guarantee Liabilities, or any part thereof, or of the rights
of the Administrative Agent and the Lenders hereunder. The Guarantor
acknowledges and agrees that any action taken hereunder shall not release or
discharge this Guaranty or any obligations of the Guarantor hereunder.

 

(b)           Assignments by Guarantor. This Guaranty may not be assigned, and
the Guarantor’s agreements, duties, obligations and covenants hereunder may not
be delegated, in whole or in part by the Guarantor. All agreements, duties,
obligations and covenants of the Guarantor hereunder shall bind and shall be
enforceable against the Guarantor’s successors and assigns.

 

14.          Application of Payments.

 

The Administrative Agent and the Lenders may apply any payments received by them
from any source against such portion of the Guarantee Liabilities and in such
priority and fashion as they may deem appropriate in their sole and absolute
discretion.

 

15.          Counterclaims; Setoff.

 

The Guarantor waives all rights to interpose any claims, deduction or
counterclaims of any kind, nature or description in any action or proceeding
instituted by the Administrative Agent or the Lenders with respect to this
Guaranty, the Guarantee Liabilities, the Collateral, the Pledged Collateral, the
collateral, security or Property for the Guaranty or the Guarantee Liabilities
or any matter arising from or relating to any of the foregoing, except
compulsory counterclaims. The Guarantor hereby waives any right of setoff it may
have or to which it may be entitled under this Guaranty, the Credit Documents or
Requirements of Law from time to time against the Administrative Agent or the
Lenders or their assets or Property. Notwithstanding anything to the contrary
contained in this Guaranty, until the Guarantee Liabilities have been
indefeasibly paid in full the Guarantor hereby unconditionally and irrevocably
waives, releases and abrogates any and all rights it may now or hereafter have
under any agreement, at law or in equity (including, without limitation, any law
subrogating the Guarantor to the rights of the Administrative Agent or the
Lenders), to assert any claim against or seek contribution, indemnification or
any other form of reimbursement from the Borrowers, the Pledgor, any other
Credit Party or any other party liable for payment of any or all of the
Guarantee Liabilities for any payment made by Guarantor under or in connection
with this Guaranty or otherwise.

 

10

--------------------------------------------------------------------------------


 

16.          Bankruptcy Code Waiver.

 

In the event that a Borrower becomes a debtor in any proceeding under the
Bankruptcy Code, the Guarantor shall not be deemed to be a “creditor” (as
defined in Section 101 of the Bankruptcy Code) of such Borrower, by reason of
the existence of this Guaranty, and in connection herewith, the Guarantor hereby
waives any such right as a “creditor” under the Bankruptcy Code. This waiver is
given to induce the Administrative Agent and the Lenders to enter into the
transactions contemplated by the Credit Documents. After the Guarantee
Liabilities are paid in full and there shall be no obligations or liabilities
under this Guaranty outstanding, this waiver shall be deemed to be terminated.

 

17.          The Borrowers’ and Pledgor’s Actions.

 

No encumbrance, assignment, leasing, subletting, sale or other transfer by a
Borrower or the Pledgor of any of the Borrower’s or the Pledgor’s assets or
Property shall operate to extinguish or diminish the liability of the Guarantor
under this Guaranty.

 

18.          Subordination.

 

(a)           As used in this Guaranty, the term “Guarantor Claims” shall mean
all debts, liabilities and other Indebtedness of the Borrowers, the Pledgor, any
other Credit Party or any other Person obligated to the Administrative Agent,
the Lenders or any other Person specified under any Credit Document to the
Guarantor, whether such debts, liabilities and other Indebtedness now exist or
are hereafter incurred or arise, or whether the obligations of such Borrower,
Pledgor, other Credit Party or such other Person thereon be direct, contingent,
primary, secondary, several, joint and several, or otherwise, and irrespective
of whether such debts, liabilities or other Indebtedness be evidenced by note,
contract, open account or otherwise, and irrespective of the Person or Persons
in whose favor such debts, liabilities or other Indebtedness may, at their
inception, have been, or may hereafter be created, or the manner in which they
have been or may hereafter be acquired by the Guarantor. The Guarantor Claims
shall include, without limitation, all rights and claims of the Guarantor
against the Borrowers, the Pledgor, other Credit Parties or other Persons
(arising as a result of subrogation or otherwise) as a result of the Guarantor’s
payment of all or a portion of the Guarantee Liabilities. All Guarantor Claims
are and shall be subordinate to the Guarantee Liabilities.

 

(b)           In the event of any Insolvency Proceedings involving the Guarantor
as debtor, the Administrative Agent and the Lenders shall have the right to
prove its claim in any such proceeding so as to establish its rights hereunder
and receive directly from the receiver, trustee or other court custodian
dividends and any payments which would otherwise be payable upon Guarantor
Claims to the extent of any sums owed by the Guarantor hereunder. The Guarantor
hereby assigns such dividends and payments to the Administrative Agent as agent
for the Lenders. Should the Administrative Agent as agent for the Lenders
receive, for application upon the Guarantee Liabilities, any such dividend or
payment which is otherwise payable to the Guarantor, and which, as between the
Borrowers or any other Person described in clause (a) above on the one hand and
the Guarantor on the other, shall constitute a credit upon the Guarantor Claims,
then upon payment to the Administrative Agent as agent for the Lenders in full
of the Guarantee Liabilities, the Guarantor shall become subrogated to the
rights of the Administrative Agent and the Lenders to the extent that such
payments to the Administrative Agent as agent for the Lenders on the Guarantor
Claims have contributed toward the liquidation of the Guarantee Liabilities, and
such subrogation shall be with respect to that proportion of the Guarantee
Liabilities which would have been unpaid if the Administrative Agent as agent
for the Lenders had not received dividends or payments upon the Guarantor
Claims.

 

11

--------------------------------------------------------------------------------


 

(c)           In the event that, notwithstanding anything to the contrary in
this Guaranty, the Guarantor should receive any funds, payment, claim or
distribution which is prohibited by this Guaranty, the Guarantor agrees to hold
in trust for the Administrative Agent as agent for the Lenders an amount equal
to the amount of all funds, payments, claims or distributions so received, and
agrees that it shall have absolutely no dominion over the amount of such funds,
payments, claims or distributions so received except to pay them promptly to the
Administrative Agent as agent for the Lenders, and the Guarantor covenants
promptly to pay the same to the Administrative Agent as agent for the Lenders.

 

(d)           The Guarantor agrees that any claims, charges or Liens against the
Borrowers, the Pledgor, other Credit Parties or any other Persons described
under clause (a) above and/or such Borrower’s, the Pledgor’s, any other Credit
Party’s or such other Person’s assets and Property with respect to the Guarantor
Claims shall be and remain inferior and subordinate to any claims, charges or
Liens of the Administrative Agent or the Lenders against the Borrowers, the
Pledgor, any other Credit Party or any such other Person and/or such Borrower’s,
such Pledgor’s, any such other Credit Party’s or such other Person’s assets and
Property, regardless of whether such claims, charges or Liens in favor of the
Guarantor, the Administrative Agent or the Lenders presently exist or are
hereafter created or attach. Without the prior written consent of the
Administrative Agent and the Lenders, the Guarantor shall not (i) exercise or
enforce any creditor’s right it may have against the Borrowers, the Pledgor, any
other Credit Party or any other Person described under clause (a) above, or
(ii) foreclose, repossess, sequester or otherwise take steps or institute any
action or proceedings (judicial or otherwise, including, without limitation, the
commencement of, or joinder in, any Insolvency Proceeding) to enforce any
claims, charges, Liens, mortgage, deeds of trust, security interests, collateral
rights, judgments or other encumbrances against the Borrowers, the Pledgor, any
other Credit Party or such other Person or the assets or Property of the
Borrowers, the Pledgor, any other Credit Party or such other Person held by the
Guarantor.

 

19.          Commercial Transaction.

 

To induce the Administrative Agent and the Lenders to enter into this Guaranty
and the transactions evidenced by and secured by the Credit Documents, the
Guarantor agrees that said transactions are commercial and not consumer
transactions.

 

20.          Books and Records.

 

In addition to any additional rights under the Credit Agreement and the other
Credit Documents, the Administrative Agent and the Lenders shall have the right
at the Guarantor’s cost, and the Guarantor shall permit and shall cooperate with
the Administrative Agent and the Lenders in arranging for, at any reasonable
time from time to time, the Administrative Agent, the Lenders and/or its
representatives, to review and audit all books, records and financial statements
(including all supporting data and other records) of the Guarantor, and the
Guarantor shall make all such books of account and records available for such
examination, at the office where the same are regularly maintained. The
Administrative Agent and the Lenders shall have a right to copy, duplicate and
make abstracts from such books and records as the Administrative Agent and the
Lenders may require.

 

21.          Notices, Etc.

 

All notices and other communications provided for hereunder shall, unless
otherwise stated herein, be in writing (including telex communication and
communication by facsimile copy) and shall be governed by Section 10.2 of the
Credit Agreement. The failure of the Administrative Agent or the Lenders to give
any notice required hereunder (if any) shall not affect the liability or
obligations of the Guarantor hereunder. Unless otherwise expressly provided in
this Guaranty, reference to any notice,

 

12

--------------------------------------------------------------------------------


 

request, approval, consent or determination provided for, permitted or required
under the terms of this Guaranty with respect to the Borrowers, the Guarantor,
the Administrative Agent or the Lenders means, in order for such notice,
request, approval, consent or determination to be effective hereunder, such
notice, request, approval or consent must be in writing.

 

22.          No Waiver.

 

No failure on the part of the Administrative Agent or the Lenders to exercise,
and no delay in exercising, any right or remedy hereunder shall operate as a
waiver thereof; nor shall any single or partial exercise of any right or remedy
hereunder preclude any further exercise thereof or the exercise of any other
right.

 

23.          Amendments and Waivers.

 

No amendment, waiver or other modification of any provision of this Guaranty
shall be effective unless amended in accordance with the requirements of Section
10.1 of the Credit Agreement. Any waiver or consent shall be effective only in
the specific instance and for the specific purpose for which given.

 

24.          Severability; Integration.

 

Each provision of this Guaranty shall be valid, binding and enforceable to the
fullest extent permitted by Requirements of Law. In case any provision in or
obligation under this Guaranty shall be invalid, illegal or unenforceable in any
jurisdiction (either in its entirety or as applied to any Person, fact,
circumstance, action or inaction), the validity, legality and enforceability of
the remaining provisions or obligations, or of such provision or obligation in
any other jurisdiction or as applied to any other Person, fact, circumstance,
action or inaction, shall not in any way be affected or impaired thereby. This
Guaranty and any agreements or letters executed in connection herewith contain
the final and complete integration of all prior expressions by the Guarantor
hereto with respect to the subject matter hereof and shall constitute the entire
agreement of the Guarantor hereto with respect to the subject matter hereof,
superseding all prior oral or written understandings.

 

25.          Heading and Exhibits.

 

The headings herein are for purposes of references only and shall not otherwise
affect the meaning or interpretation of any provision hereof. The schedules,
exhibits and annexes (if any) attached hereto and referred to herein shall
constitute a part of this Guaranty and are incorporated into this Guaranty for
all purposes.

 

26.          Governing Law.

 

THIS GUARANTY SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS
OF THE STATE OF NEW YORK.

 

27.          Waivers.

 

(a)           THE GUARANTOR KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVES ANY
RIGHT TO ASSERT A COUNTERCLAIM, OTHER THAN A COMPULSORY COUNTERCLAIM, IN ANY
ACTION OR PROCEEDING BROUGHT AGAINST IT BY THE ADMINISTRATIVE AGENT, THE LENDERS
OR ANY OF THEIR AFFILIATES OR AGENTS.

 

13

--------------------------------------------------------------------------------


 

(b)           TO THE EXTENT PERMITTED BY REQUIREMENTS OF LAW, EACH OF THE
PARTIES HERETO KNOWINGLY, VOLUNTARILY AND INTENTIONALLY HEREBY WAIVES ANY RIGHT
TO HAVE A JURY PARTICIPATE IN RESOLVING ANY DISPUTE, WHETHER SOUNDING IN
CONTRACT, TORT, OR OTHERWISE, BETWEEN THE PARTIES HERETO ARISING OUT OF,
CONNECTED WITH, RELATED TO, OR INCIDENTAL TO THE RELATIONSHIP BETWEEN ANY OF
THEM IN CONNECTION WITH THIS GUARANTY, THE CREDIT DOCUMENTS, THE TRANSACTIONS
CONTEMPLATED HEREBY OR ANY DEALINGS, COURSE OF DEALINGS, COURSE OF CONDUCT AMONG
THEM OR ANY STATEMENTS (WRITTEN OR ORAL) OR OTHER ACTIONS OF ANY PARTY, AND NONE
OF THE PARTIES WILL SEEK TO CONSOLIDATE ANY SUCH ACTION WITH ANY OTHER ACTION IN
WHICH A JURY TRIAL CAN NOT BE OR HAS NOT BEEN WAIVED. INSTEAD, ANY SUCH DISPUTE
RESOLVED IN COURT WILL BE RESOLVED IN A BENCH TRIAL WITHOUT A JURY.

 

(c)           ANY LEGAL ACTION OR PROCEEDING AGAINST ANY PARTY HERETO WITH
RESPECT TO THIS GUARANTY OR ANY OTHER CREDIT DOCUMENT MAY BE BROUGHT IN THE
COURTS OF THE STATE OF NEW YORK OR OF THE UNITED STATES FOR THE SOUTHERN
DISTRICT OF NEW YORK, AND, BY EXECUTION AND DELIVERY OF THIS GUARANTY, EACH OF
THE PARTIES HERETO HEREBY IRREVOCABLY ACCEPTS FOR ITSELF AND IN RESPECT OF ITS
PROPERTY AND ASSETS, GENERALLY AND UNCONDITIONALLY, THE JURISDICTION OF THE
AFORESAID COURTS. NOTHING HEREIN SHALL AFFECT THE RIGHT OF A PARTY TO COMMENCE
LEGAL PROCEEDINGS OR OTHERWISE PROCEED AGAINST A PARTY IN ANY OTHER
JURISDICTION.

 

(d)           EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES ANY OBJECTION WHICH IT
MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY OF THE AFORESAID ACTIONS
OR PROCEEDINGS ARISING OUT OF OR IN CONNECTION WITH THIS GUARANTY OR ANY OTHER
CREDIT DOCUMENT BROUGHT IN THE COURTS REFERRED TO IN CLAUSE (c) ABOVE AND HEREBY
FURTHER IRREVOCABLY WAIVES AND AGREES NOT TO PLEAD OR CLAIM IN ANY SUCH COURT
THAT ANY SUCH ACTION OR PROCEEDING BROUGHT IN ANY SUCH COURT HAS BEEN BROUGHT IN
AN INCONVENIENT FORUM.

 

(e)           EXCEPT AS PROHIBITED BY LAW, THE GUARANTOR HEREBY WAIVES ANY RIGHT
IT MAY HAVE TO CLAIM OR RECOVER IN ANY LITIGATION ANY SPECIAL, EXEMPLARY,
PUNITIVE, INDIRECT, INCIDENTAL OR CONSEQUENTIAL DAMAGES OF ANY KIND OR NATURE
WHATSOEVER OR ANY DAMAGES OTHER THAN, OR IN ADDITION TO, ACTUAL DAMAGES. THE
GUARANTOR CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF THE
ADMINISTRATIVE AGENT OR THE LENDERS HAS REPRESENTED, EXPRESSLY OR OTHERWISE,
THAT THE ADMINISTRATIVE AGENT OR THE LENDERS WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER. THE SCOPE OF THIS WAIVER IS
INTENDED TO BE ALL–ENCOMPASSING OF ANY AND ALL DISPUTES THAT MAY BE FILED IN ANY
COURT AND THAT RELATE TO THE SUBJECT MATTER OF THIS TRANSACTION, INCLUDING,
WITHOUT LIMITATION, CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS AND ALL
OTHER COMMON LAW AND STATUTORY CLAIMS.

 

(f)            EACH PARTY HERETO ACKNOWLEDGES THAT THIS WAIVER IS A MATERIAL
INDUCEMENT TO ENTER INTO A BUSINESS RELATIONSHIP, THAT THE ADMINISTRATIVE AGENT,
THE LENDERS AND EACH PARTY HAS ALREADY RELIED ON THIS WAIVER IN ENTERING INTO OR
ACCEPTING THE BENEFITS OF THIS GUARANTY, AND THAT EACH WILL CONTINUE TO RELY ON
THIS WAIVER IN THEIR RELATED FUTURE

 

14

--------------------------------------------------------------------------------


 

DEALINGS. EACH PARTY HERETO FURTHER WARRANTS AND REPRESENTS THAT IT HAS REVIEWED
THIS WAIVER WITH ITS LEGAL COUNSEL AND KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY
TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL COUNSEL.

 

(g)           THE WAIVERS SET FORTH IN THIS SECTION 27 ARE IRREVOCABLE, MEANING
THAT IT MAY NOT BE MODIFIED EITHER ORALLY OR IN WRITING, AND THIS WAIVER SHALL
APPLY TO ANY SUBSEQUENT AMENDMENTS, RENEWALS, SUPPLEMENTS OR MODIFICATIONS TO
THIS GUARANTY OR ANY OF THE OTHER CREDIT DOCUMENTS OR TO ANY OTHER DOCUMENTS OR
AGREEMENTS RELATING TO ANY TRANSACTION ENTERED INTO HEREUNDER OR THEREUNDER. IN
THE EVENT OF LITIGATION, THIS GUARANTY MAY BE FILED AS A WRITTEN CONSENT TO A
TRIAL BY THE COURT.

 

28.          Taxes.

 

The provisions of Section 2.14 of the Credit Agreement shall be equally
applicable to the Guarantor and any payments made under this Guaranty.

 

29.          Recitals.

 

The recital and introductory paragraphs hereof are a part hereof, form a basis
for this Guaranty and shall be considered prima facie evidence of the facts and
documents referred to therein.

 

30.          Counterparts.

 

This Guaranty may be executed in any number of counterparts and by different
parties hereto in separate counterparts (including by facsimile), each of which
when so executed shall be deemed to be an original and all of which when taken
together shall constitute one and the same agreement.

 

31.          Discretion.

 

Reference herein or in any Credit Document to the Administrative Agent’s or the
Lenders’ discretion shall mean, unless otherwise stated herein or therein, the
Administrative Agent’s or the Lenders’ sole and absolute discretion, and the
exercise of such discretion shall be final and conclusive. In addition, whenever
the Administrative Agent or the Lenders has a decision or right of determination
or request, exercises any right given to it to agree, disagree, accept, consent,
grant waivers, take action or no action or to approve or disapprove, or any
arrangement or term is to be satisfactory or acceptable to or approved by (or
any similar language or terms) the Administrative Agent or the Lenders, as
applicable, the decision of the Administrative Agent or the Lenders, as
applicable, with respect thereto shall be in the sole and absolute discretion of
the Administrative Agent or the Lenders, as applicable, and such decision shall
be final and conclusive, except as may be otherwise specifically provided
herein.

 

32.          Recourse Against Certain Parties.

 

No recourse under or with respect to any obligation, covenant or agreement
(including, without limitation, the payment of any fees or any other
obligations) of the Administrative Agent, the Lenders or the Guarantor as
contained in this Guaranty, the Credit Documents or any other agreement,
instrument or document entered into by the Administrative Agent, the Lenders,
the Guarantor or any such party pursuant hereto or thereto or in connection
herewith or therewith shall be had against any administrator of the
Administrative

 

15

--------------------------------------------------------------------------------


 

Agent, the Lenders, the Guarantor or any incorporator, Affiliate (direct or
indirect), owner, member, partner, stockholder, officer, director, employee,
agent or attorney of the Administrative Agent, the Lenders, the Guarantor or of
any such administrator, as such, by the enforcement of any assessment or by any
legal or equitable proceeding, by virtue of any statute or otherwise; it being
expressly agreed and understood that the agreements of the Administrative Agent,
the Lenders and the Guarantor contained in this Guaranty, the Credit Documents
and all of the other agreements, instruments and documents entered into by it
pursuant hereto or thereto or in connection herewith or therewith are, in each
case, solely the corporate obligations of the Administrative Agent, the Lenders
and the Guarantor and that no personal liability whatsoever shall attach to or
be incurred by any administrator of the Administrative Agent, the Lenders, the
Guarantor or any incorporator, owner, member, partner, stockholder, Affiliate
(direct or indirect), officer, director, employee, agent or attorney of the
Administrative Agent, the Lenders, the Guarantor or of any such administrator,
as such, or any other of them, under or by reason of any of the obligations,
covenants or agreements of the Administrative Agent, the Lenders or the
Guarantor contained in this Guaranty, the Credit Documents or in any other such
instruments, documents or agreements, or that are implied therefrom, and that
any and all personal liability of every such administrator of the Administrative
Agent, the Lenders, any other Credit Party or the Guarantor and each
incorporator, owner, member, partner, stockholder, affiliate, officer, director,
employee, agent or attorney of the Administrative Agent, the Lenders, any other
Credit Party or the Guarantor, or of any such administrator, or any of them, for
breaches by the Administrative Agent, the Lenders, any other Credit Party or the
Guarantor of any such obligations, covenants or agreements, which liability may
arise either at common law or at equity, by statute or constitution, or
otherwise, is hereby expressly waived as a condition of and in consideration for
the execution of this Guaranty. The provisions of this Section 32 shall survive
the termination of this Guaranty.

 

33.          Set–offs.

 

In addition to any rights and remedies of the Administrative Agent and the
Lenders provided by this Guaranty, the Credit Documents and by Requirements of
Law, the Administrative Agent and the Lenders shall have the right, without
prior notice to the Borrowers, the Guarantor, the Pledgor or any other Credit
Party, any such notice being expressly waived by the Guarantor to the extent
permitted by Requirements of Law, and regardless of the existence of any other
collateral, upon any amount becoming due and payable by the Guarantor to the
Administrative Agent and the Lenders hereunder, under the Credit Documents or
otherwise (whether at the stated maturity, by acceleration or otherwise) to
set–off and appropriate and apply against such amount any and all monies and
other Property and assets of the Guarantor, any and all deposits (general or
special, time or demand, provisional or final), in any currency, and any and all
other credits, indebtedness, claims, securities, collateral, Property, assets or
proceeds of any of the foregoing in, as applicable, any currency, in each case
whether direct or indirect, absolute or contingent, matured or unmatured, and in
each case at any time held or owing by the Administrative Agent, the Lenders,
any Person under the control of the Administrative Agent, the Lenders and any
successor or assign of the foregoing to or for the credit or the account of the
Guarantor, whether for safekeeping, custody, pledge, transmission, collection or
otherwise. The Administrative Agent agrees promptly to notify the Guarantor
after any such set–off and application made by the Administrative Agent or the
Lenders, provided that the failure to give such notice shall not affect the
validity of such set–off and application. ANY AND ALL RIGHTS TO REQUIRE THE
ADMINISTRATIVE AGENT AND THE LENDERS TO EXERCISE ITS RIGHTS OR REMEDIES WITH
RESPECT TO ANY OTHER COLLATERAL WHICH SECURES THE AMOUNTS OWING TO THE
ADMINISTRATIVE AGENT AND THE LENDERS BY THE BORROWERS, THE GUARANTOR, THE
PLEDGOR OR ANY OTHER CREDIT PARTY UNDER THE CREDIT DOCUMENTS, PRIOR TO
EXERCISING ITS RIGHT OF SET–OFF WITH RESPECT TO SUCH MONIES, SECURITIES,
COLLATERAL, DEPOSITS, CREDITS OR OTHER PROPERTY OR ASSETS OF THE GUARANTOR, ARE
HEREBY KNOWINGLY, VOLUNTARILY AND IRREVOCABLY WAIVED BY THE GUARANTOR.

 

16

--------------------------------------------------------------------------------


 


34.          JOINT AND SEVERAL OBLIGATIONS.


 

(a)           At all times during which there is more than one (1) Guarantor
under this Guaranty, the liability of each Guarantor shall be joint and several
and the joint and several obligations of each Guarantor under this Guaranty and
the other Credit Documents (a) (i) shall be absolute and unconditional and shall
remain in full force and effect (or be reinstated) until all the Guarantee
Indebtedness shall have been paid in full, the Guarantor Obligations shall have
been satisfied in full and the expiration of any applicable preference or
similar period pursuant to any bankruptcy, insolvency, reorganization,
moratorium or similar law, or at law or in equity, without any claim having been
made before the expiration of such period asserting an interest in all or any
part of any payment(s) received by the Administrative Agent or the Lenders, and
(ii) until such payment has been made and such obligations satisfied, shall not
be discharged, affected, modified or impaired on the happening from time to time
of any event, including, without limitation, any of the following, whether or
not with notice to or the consent of the Borrowers, the Guarantor, the Pledgor
or any other Credit Party, (A) the waiver, compromise, settlement, release,
termination or amendment (including, without limitation, any extension or
postponement of the time for payment or performance or renewal or refinancing)
of any or all of the obligations or agreements of any Borrower, the Guarantor,
the Pledgor or any other Credit Party under the Credit Agreement or any Credit
Document, (B) the failure to give notice to the Borrowers, the Guarantor, the
Pledgor or any other Credit Party of the occurrence of an Event of Default under
any of the Credit Documents, (C) the release, substitution or exchange by the
Administrative Agent or the Lenders of any or all of the Collateral, Pledged
Collateral or any collateral, Property or security for the Guaranty or the
Guarantee Liabilities (in each case, whether with or without consideration) or
the acceptance by the Administrative Agent or the Lenders of any additional
collateral or the availability or claimed availability of any other collateral
or source of repayment or any nonperfection or other impairment of collateral,
(D) the release of any Person primarily or secondarily liable for all or any
part of the Obligations or the Guarantee Liabilities, whether by the
Administrative Agent, the Lenders or in connection with any voluntary or
involuntary liquidation, dissolution, receivership, insolvency, bankruptcy,
assignment for the benefit of creditors or similar event or proceeding affecting
any or all of the Borrowers, the Guarantor, the Pledgor, any other Credit Party
or any other Person who, or any of whose Property or assets, shall at the time
in question be obligated in respect of the Obligations or the Guarantee
Liabilities or any part thereof, or (E) to the extent permitted by Requirements
of Law, any other event, occurrence, action or circumstance that would, in the
absence of this Section 34, result in the release or discharge of any or all of
the Guarantors from the performance or observance of any obligation, covenant or
agreement contained in the Credit Agreement or the Credit Documents; (b) each
Guarantor expressly agrees that the Administrative Agent and the Lenders shall
not be required first to initiate any suit or to exhaust its remedies against
the Borrowers, the Guarantor, the Pledgor, any other Credit Party or any other
Person to become liable, or against any of the Collateral, the Pledged
Collateral or any collateral, security or Property for this Guaranty or the
Guarantee Liabilities, in order to enforce this Guaranty or the Credit Documents
and each Guarantor expressly agrees that, notwithstanding the occurrence of any
of the foregoing, each Guarantor shall be and remain directly and primarily
liable for all sums due under this Guaranty or any of the Credit Documents; and,
(c) on disposition by the Administrative Agent or the Lenders of any Property
encumbered by any Collateral, the Pledged Collateral or any collateral, Property
or security for this Guaranty or the Guarantee Liabilities, each Guarantor shall
be and shall remain jointly and severally liable for any deficiency.

 

(b)           Each Guarantor hereby agrees that, to the extent another Guarantor
shall have paid more than its proportionate share of any payment made hereunder,
such Guarantor shall be entitled to seek and receive contribution from and
against any other Guarantor which has not paid its proportionate share of such
payment; provided however, that the provisions of this Subsection 34(b) shall in
no respect limit the obligations and liabilities of each Guarantor to the
Administrative Agent and the Lenders, and, notwithstanding any payment or
payments made by a Guarantor (the “paying Guarantor”) hereunder or any set-off
or application of funds of the paying Guarantor by the Administrative Agent or
the Lenders, the paying Guarantor shall not be entitled to be subrogated to any
of the rights of the Administrative Agent and

 

17

--------------------------------------------------------------------------------


 

the Lenders against any other Guarantor or any collateral security or guarantee
or right of offset held by the Administrative Agent or the Lenders, nor shall
the paying Guarantor seek or be entitled to seek any contribution or
reimbursement from the other Guarantor in respect of payments made by the paying
Guarantor hereunder, until all amounts owing to the Administrative Agent or the
Lenders by the Guarantor under this Guaranty and the other Credit Documents are
paid in full. If any amount shall be paid to the paying Guarantor on account of
such subrogation rights at any time when all such amounts shall not have been
paid in full, such amount shall be held by the paying Guarantor in trust for the
Administrative Agent and the Lenders, segregated from other funds of the paying
Guarantor, and shall, forthwith upon receipt by the paying Guarantor, be turned
over to the Administrative Agent as agent for the Lenders, in the exact form
received by the paying Guarantor (duly indorsed by the paying Guarantor to the
Administrative Agent as agent for the Lenders, if required), to be applied
against amounts owing to the Administrative Agent and the Lenders by the
Guarantor under this Guaranty and the other Credit Documents, whether matured or
unmatured, in such order as the Administrative Agent and the Lenders may
determine in their discretion.

 

355.        Third Party Beneficiary.

 

The Lenders shall be a third–party beneficiary of each of the terms and
provisions of this Guaranty. All rights of the Administrative Agent hereunder,
if not exercised by the Administrative Agent, may be exercised by the Required
Lenders.

 

[Remainder of Page Intentionally Left Blank.]

 

18

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned have caused this Guaranty to be duly
executed as of the date first written above.

 

 

GUARANTOR:

NORTHSTAR REALTY FINANCE CORP.,

 

a Maryland corporation

 

 

 

 

By:

 

/s/ Albert Tylis

 

 

Name:

 

Albert Tylis

 

 

Title:

 

Executive Vice President and General Counsel

 

 

 

 

 

 

 

NORTHSTAR REALTY FINANCE L.P.,

 

a Delaware limited partnership

 

 

 

By:

 

/s/ Albert Tylis

 

 

Name:

 

Albert Tylis

 

 

Title:

 

Executive Vice President and General Counsel

 

 

S-1

--------------------------------------------------------------------------------


 

STATE OF                    ,

 

                       County ss:

 

I hereby certify that on this [    ] day of [            ],
[                   ], before me, the subscriber, a Notary Public of the State
of [                    ], in and for the [                    ], personally
appeared [                    ], [                    ], of
[                    ], a [                    ], and known to me (or
satisfactorily proven) to be the person whose name is subscribed to the within
instrument and on behalf of said [                    ] that he, on behalf of
said [                    ], executed the same for the purposes therein
contained.

 

As Witness:  my hand and notarial seal.

 

My Commission Expires:

 

 

 

 

 

 

 

 

 

 

Notary Public

 

 

S-2

--------------------------------------------------------------------------------


 

STATE OF                    ,

 

                       County ss:

 

I hereby certify that on this [    ] day of [            ],
[                   ], before me, the subscriber, a Notary Public of the State
of [                    ], in and for the [                    ], personally
appeared [                    ], [                    ], of
[                    ], a [                    ], and known to me (or
satisfactorily proven) to be the person whose name is subscribed to the within
instrument and on behalf of said [                    ] that he, on behalf of
said [                    ], executed the same for the purposes therein
contained.

 

As Witness:  my hand and notarial seal.

 

My Commission Expires:

 

 

 

 

 

 

 

 

 

Notary Public

 

 

 

S-3

--------------------------------------------------------------------------------
